Stephen, Judge,
delivered the opinion of the court.
*467Most of the questions involved in this case have, we think, already been decided by this court, when it was brought here upon a former occasion, and the present appeal can scarcely be said to have given a new aspect to it. The only new questions raised by the several bills of exceptions, are those which relate to the omission by the commissioners to take the oath required by the act of incorporation, before they located the road, and the making of the road sixty, instead of sixty-six feet in width, as prescribed by the charter. The court below we think decided correctly in overruling the defence founded upon these objections. It does not appear that the appellant has sustained any injury in consequence of these omissions; and we have- already decided, upon the admissions of the parties upon the former appeal, which are not materially varied by the proof now presented, that the change in the location of the road, as made by the managers, was not such an infringement of the provisions of the charter, as would entitle the defendant to resist the payment of the amount of his subscription. The company, in making the road, appear to have consulted the interest of the stockholders, in making it on the bed of an old county road, which cost them nothing; and thereby saved a considerable expense, which otherwise must have been incurred. The case referred to in Massachusetts Rep. has no analogy to the present controversy, because, though the direction of the road was altered in that case, the road made was entirely and altogether different from the one originally contemplated, and the contract was thereby changed. We think the judgment of the court below ought to be affirmed.
JUDGMENT AFFIRMED.